Citation Nr: 1734035	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as a low back disorder.  

2.  Entitlement to service connection for loss of feeling in the left leg, to include as secondary to DDD of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from December 1980 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for the issues on appeal.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  The hearing transcript is of record.  

The Board remanded the instant claim in September 2013 and July 2016 for further development.  


FINDINGS OF FACT

1.  Competent and credible evidence fails to show that the Veteran's DDD lumbar spine is of service onset or manifested within one year of service discharge.  

2.  Competent and credible evidence fails to show that the Veteran's loss of feeling of the leg is of service onset, manifested within one year of service discharge or is due to, caused by, or aggravated by any service-connected disability.  



CONCLUSIONS OF LAW

1.  DDD of the lumbar spine was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

2.  Loss of feeling in the left leg, was not incurred in or aggravated by service, may not be presumed to have been incurred in or aggravated by service and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of an October 2008 letter sent to the Veteran.  The letter fully addressed all notice elements. The letter informed him of what evidence was required to substantiate the claims of service connection and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the service connection issues on appeal.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the 464254904claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The January 2017 Supplemental Statement of the Case addressed notice as to secondary service connection.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in November 2013, August 2016, and December 2016 in connection with his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The November 2013 VA examination was found to be inadequate.  In September 2013, the Board remanded the case to afford the Veteran VA examinations for his claimed DDD lumbar spine condition and the loss of feeling in his left leg.  A November 2013 VA examination was performed for the knee and lower leg where diagnoses of sciatica and lumbar radiculopathy of the left leg were confirmed.  The examiner addressed the Veteran's low back pain and radiculopathy, but did not conduct examination of the Veteran's low back condition.  Pursuant to a July 2016 remand to correct the November 2013 findings, the aforementioned VA examinations, in total, are found to be adequate.  They were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records and research reviewed.  

Discussion of the Veteran's June 2011 videoconference hearing is necessary as well.  A VLJ presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The Veteran was questioned with regard to the onset of his DDD lumbar spine condition and loss of feeling in the left leg and how they related to his active service and his loss of feeling in the left leg related to service-connected disabilities.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for DDD lumbar spine, claimed as a low back condition.  He also maintains that service connection for loss of feeling in the left leg is warranted, to include also as secondary to DDD lumbar spine.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2016).  Here, arthritis and radiculopathy are chronic diseases under 38 C.F.R. § 3.309 and the continuity of symptomatology provisions apply to this case.  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity, due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2016).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether a preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) are devoid of findings, treatment, or diagnosis of DDD of the lumbar spine, claimed as a low back condition, lower extremities, and neurological findings.  Report of Medical History in connection with Veteran's separation examination, indicated "no" when asked have you ever had or have you now recurrent back pain, or cramps in your legs.  

After service, within one year of service discharge, there were no findings, treatment, or diagnoses for the Veteran of a low back condition or loss of feeling in the left leg.  Thereafter, he was seen many times for treatment of both.  There had been many conflicting dates of his complaints and treatment, but the record does show that in December 2003, he was seen with at least a 5 year history of pain over the left posterior buttock, radiating down to his foot at times.  The impression was left lower extremity radicular symptoms, probably secondary to bulging disc or small herniated discs.  It was noted that he was involved in an automobile accident in December 1991, and apparently injured his low back.  He was diagnosed in 2004 with severe L4-5 DDD with right radiculopathy, and he had surgery for these findings in September 2004.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned VLJ.  He stated that he never recalled injuring his back in service, but he was an infantryman and a radioman and while in training, he was required to carry the radio for his company.  He stated that he had back pain sometimes, with an inability to sleep, every 3 months.  He indicated that he thought it was just the result of daily pain.  He testified that he never went to sick call.  He separated from service in December 1983, stated he went to see a doctor in approximately April 1984, and went to work for corrections in June 1984.  He related that he went to the state hospital where he had insurance and the doctor indicated to him that he had arthritis.  In approximately 2002, he stated he began to receive treatment from VA.  He testified that his doctor told him that his back was most likely due to training and riding in trucks while stationed in Germany.  

The Veteran underwent a VA examination in November 2013.  The examiner stated the Veteran was diagnosed with sciatica, left, in 2004 and lumbar radiculopathy, left, in 2007.  The Veteran gave medical history indicating pain started after getting out of the military in 1983.  He stated he had back pain first.  He was diagnosed with sciatica.  He said he was seen by doctors for about 10 years and after having an MRI of the low back, he found out that he had disc problems in his low back.  In an office note with R.R.P., MD, in 1991, the Veteran was involved in an automobile accident when his low back began to hurt.  He began to have pain in the left lower extremity.  Medical opinion indicated that it was less likely as not that the claimed condition (left lower extremity radiculopathy or back pain) was incurred in or caused by an inservice injury, event, or illness.  According to the examiner, there are records that state low back pain and radiculopathy started after a MVA in 1991.  He separated from service in 1983.  

The Veteran underwent a VA examination in August 2016.  The diagnosis was status post (s/p) lumbar spine decompression and L5-S1 fusion for severe L5-S1 DDD with right radiculopathy.  The Veteran separated from service in December 1983 and in May 1984, he indicated that he had trouble getting out of bed.  His doctor stated that he thought there was "arthritis in his back, so he was treated for arthritis for years."  He eventually requested and got a MRI in 2000, that showed "disc problems."  He reported being in an automobile accident in the 1990s, was wearing a seat belt, it was a side-swipe type accident, they ran a stop sign, and came around and hit him.  He indicated that there was not really trauma to the back as he was not treated for his back at that time.  He reported no other known injury or trauma to his back.  A rationale in connection with this examination indicated that after carefully reviewing Veterans Benefits Management System, Virtual VA, CPRS, and the medical literature, it was the examiner's opinion that the Veteran's lumbar spine s/p decompression and L5-S1 fusion for severe L3-S1 DDD with radiculopathy was less likely than not incurred in or caused by military service.  STRs were silent for any back complaints, and there were no diagnosed back conditions while in military service.  Furthermore, there was no evidence found of any chronic back condition immediately following separation from service.  Therefore, there was no evidence found that supported the Veteran's condition having its onset during or as a result of service.  According to the examiner, the medical records indicated that the Veteran's back pain with radiculopathy started well after separation, s/p MVA occurring somewhere between 1987 and 1993 (conflicting dates in VBMS).  He ultimately had lumbar spine decompression and L5-S1 fusion surgery for severe L5-S1 DDD with right radiculopathy performed in 2004.  His radiculopathy symptoms currently exist in both lower extremities, but now worse on the left.  

In December 2016, an addendum medical opinion was rendered regarding the etiology of the Veteran's DDD lumbar spine and his loss of feeling in the left leg.  The examiner opined that the Veteran's lumbar spine condition s/p decompression and L5-S1 DDD with radiculopathy was less likely than not incurred in or caused by service.  The rationale behind this opinion was that two separate examiners found no evidence of any chronic back/radiculopathy condition during service.  The examiner essentially repeated her August 2016 opinion.  

The Board has considered the medical evidence of record, the Veteran's statements regarding his DDD lumbar spine and the loss of feeling in his left leg, and the testimony provided at videoconference hearing.  Although the VA examinations of August  and December 2016 were essentially repetitive, and did not thoroughly take into consideration the Veteran's statements, it is necessary to address there were several conflicts in the Veteran's statements that were his reasoning for service connection.  The Veteran testified that he did not have problems with his back until April 1984, six months after service.  In the August 2016 VA examination, he stated that he was seen by a doctor at the state hospital that indicated that he had arthritis, so he was treated for arthritis for years.  There is no evidence of this.  Also, history reported during a November 2013 VA examination, indicated low back pain and radiculopathy started after a motor vehicle accident in 1991.  History from the August 2016 VA examination was that he was in a motor vehicle accident in the 1990s, but he did not sustain trauma to his back because he was never treated for his back at that time.  Unfortunately, when considering the Veteran's testimony and statements, the evidence is not credible, as it is inconsistent.  

The Board emphasizes that there were no findings, treatment, or diagnoses of DDD lumbar spine in service.  There is also no evidence of record that DDD lumbar spine disorder was diagnosed within one year of the Veteran's service discharge.  No records from the state hospital or from any treating physician are of record showing ongoing back treatment beginning in April 1984.  The contemporaneous objective medical evidence is simply against the finding that DDD lumbar spine disorder was shown/diagnosed during the Veteran's active service nor was a low back disorder (arthritis, DDD) shown within the one year presumptive period for service connection.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's DDD of the lumbar spine disorder is causally related to active service. 

Specifically, the competent and credible evidence is against a finding that his claimed low back disorder is related to service.  On one occasion (July 2008 VA treatment note), the Veteran noted the onset of back pain to be late 1980s, unknown etiology.  Another VA examination (November 2013) indicated pain began approximately eight years after service discharge.  In any event, the onset of back pain was noted not to be in service and was more than one year after service discharge.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997)); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board observes that the Veteran is not competent to state that he had DDD of the lumbar spine disorder since active service.  It is true that he is competent to identify some types of symptoms that could be ascribed to DDD lumbar spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  The Board finds that DDD of the lumbar spine is not the type of physical malady that a layman may identify through any observable symptoms.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.  

Significantly, with respect to credibility, any reported history of a DDD lumbar spine disorder within one year of service is inconsistent with the other evidence of record which shows that he reported back pain beginning in the 1990s.  The fact remains that there is no evidence of record that shows a diagnosis of DDD of the lumbar spine or loss of feeling in the left leg prior to 1991, which was at a minimum, 8 years after service discharge.  There is the existence of DDD of the lumbar spine and loss of feeling in the left leg (radiculopathy).  However, there is no finding of in-service incurrence or aggravation of either disorder.  Because there is no finding of element 2 of Shedden, service connection on a direct or presumptive basis for DDD of the lumbar spine and loss of feeling in the left leg is not warranted.  The preponderance of the evidence is against the claims.  

As to the service connection claim for loss of feeling in the left leg, secondary to DDD of the lumbar spine, the Veteran asserts that he has loss of feeling in the left leg due to his DDD of the lumbar spine.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra.  

With respect to Wallin element (1), the record is clear that the Veteran has loss of feeling in the left leg.  As to Wallin element (2), the Veteran does not have service-connected DDD lumbar spine.  DDD of lumbar spine is not service connected.  Moreover, the Veteran does not have any service-connected disabilities.  
Therefore, Wallin element (2), necessitating a service-connected disability, has not been satisfied, and the claim fails on this basis. 


ORDER

Service connection for DDD lumbar spine, claimed as a low back condition is denied.  

Service connection for loss of feeling in the left leg, to include secondary to DDD lumbar spine, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


